Citation Nr: 1416026	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  12-19 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the reduction of the appellant's Dependency and Indemnity Compensation (DIC) benefit as a helpless child of the deceased Veteran was proper.  


REPRESENTATION

Appellant represented by:	Joseph B. McHugh, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1943 to December 1943.  He died in September 1969.  The appellant is his daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 notice of reduction of benefits from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appellant testified at a hearing in August 2012 before the undersigned.  A copy of the transcript has been associated with the claims file.  

The issue of whether there was clear and unmistakable error (CUE) in the October 1969 rating decision that awarded DIC benefits to V. G., the Veteran's surviving spouse, was raised at the appellant's August 2012 hearing.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board has referred the issue of whether there is CUE in the October 1969 rating decision that awarded DIC benefits to V. G., the Veteran's surviving spouse.  The appellant's attorney contends that her benefits should not have been reduced because V. G. and the Veteran were separated for nine years prior to his death.  The issue on appeal is inextricably intertwined with the referred CUE claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The issue must be remanded in order for the RO to adjudicate the CUE claim.  The Board notes that the restoration of the appellant's payments based on CUE in the October 1969 rating decision would result in the severance of V. G.'s payments.  Therefore the procedures for a simultaneously contested claim must be followed.  38 C.F.R. §§ 19.100, 19.101, 20.3(p), 20.713 (2013).  

Accordingly, the case is REMANDED for the following action:

1. Ensure that the claims file is complete.  (The Veteran's original claim of service connection is not of record.)

2. Adjudicate the appellant's claim as to whether there is CUE in the October 1969 rating decision that awarded DIC benefits to V. G.  

3. The RO should follow the procedures applicable to simultaneously contested claims.  See 38 C.F.R. §§ 20.704(b), 20.713 (2013).

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the appellant and her attorney should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


